Citation Nr: 0622284	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern





INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the benefit sought on appeal.  
The veteran, who had active service from January 1969 to 
January 1971, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.  


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related 
to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that his tinnitus is related 
to service, and more specifically, related to noise he was 
exposed to during service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to these three criteria, the veteran met the 
first element through a June 2004 VA examination that 
confirmed his current diagnosis of tinnitus.  Service records 
also support the veteran's contention that he was exposed to 
noise during combat.  However, the medical evidence does not 
support the veteran's contention that his currently diagnosed 
tinnitus is related to service.  

There are two opinions of record regarding the etiology of 
the veteran's tinnitus.  Following the June 2004 VA 
examination, the examiner was of the opinion that while at 
least a portion of the veteran's hearing loss was related to 
noise he was exposed to during service, that the veteran's 
tinnitus was not at least as likely due to the noise he was 
exposed to during service.  The examiner noted that the 
veteran had been exposed to noise both in service and 
civilian employment, and concluded that the incidence of 
tinnitus was consistent with that of the general public.  On 
the other hand, a VA outpatient treatment record dated in 
August 2004 includes an opinion that "common sense would 
concede that this [patient] suffers from hearing loss and 
tinnitus as likely as not started from heavy machine gun and 
mortar fire while [in] Vietnam, even though [patient ] cannot 
recall any specific incident where he had hearing loss." 
This record was signed by an individual described as a 
"CRPN" [Certified Registered Nurse Practitioner].

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104.  In analyzing the merits of the claim, the Board 
finds that service connection for tinnitus must be denied.  
The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332. 229 (1995).

In this case, the Board finds that the opinion rendered 
following the June 2004 VA examination regarding the etiology 
of the veteran's tinnitus has greater probative value than 
the opinion recorded in the August 2004 VA treatment record.  
The opinion following the June 2004 VA examination was 
arrived at following a review of all pertinent records 
associated with the claims file, and took into consideration 
the veteran's noise exposure in civilian employment following 
service.  It was also offered by an individual trained in 
audiology.  The August 2004 opinion, on the other hand, did 
not have the benefit of a review of all records in the 
veteran's claims file, did not account for the veteran's 
noise exposure following service and was offered by a nurse 
practitioner, rather than an individual trained in audiology.  
That opinion also indicated that it was based on "common 
sense" rather than medical principles.  Therefore, the Board 
concludes that the preponderance of the medical evidence is 
against the veteran's claim for service connection for 
tinnitus.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's tinnitus had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran is clearly of the opinion that his 
tinnitus is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for tinnitus is not established.


ORDER

Service connection for tinnitus is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


